UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1847



MATTHEW PASCUAL,

                                              Plaintiff - Appellant,

          versus


LOWE’S HOME CENTERS, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-1440-1)


Argued:   May 24, 2006                    Decided:   August 2, 2006


Before KING and SHEDD, Circuit Judges, and Joseph R. GOODWIN,
United States District Judge for the Southern District of West
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Todd Francis Sanders, SANDERS & KISSLER, Leesburg,
Virginia, for Appellant.    Charles Randolph Sullivan, HUNTON &
WILLIAMS, Richmond, Virginia, for Appellee. ON BRIEF: Douglas R.
Kay, BRIGLIA & HUNDLEY, P.C., Fairfax, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew Pascual appeals the district court’s order granting

summary judgment to his former employer, Lowe’s Home Centers, Inc.,

on his Title VII retaliation claim.           We affirm.



                                      I.

     Pascual began working for Lowe’s in September 2002 as an

assistant manager in Sterling, Virginia.            In February 2003, Lowe’s

promoted    him    to   sales   manager    where   he   was   responsible   for

recruiting, training, and managing sales specialists and overseeing

commercial, installed, and special order sales.                     When Lowe’s

promoted Pascual, it also hired Steve Rosko as the store manager.

Rosko supervised Pascual.

     Beginning in January 2003, Eileen Duley and Chauncey Kopp, two

of Pascual’s coworkers, began calling Pascual “Pretty Pants” and

“Pretty.”     Other employees also had nicknames, including Big C,

Kenny, Big Game, Captain America, and Rafy.                   Pascual at first

laughed at the nicknames, but in February 2003 he asked Rosko to

address the name-calling.          Pascual claims he talked with Rosko

several    times   about   the   nicknames    but    that     the   name-calling

continued.    Pascual did not explain to Rosko that he thought the

nicknames constituted sexual harassment.1


     1
      Pascual also claims Duley “physically groped” him by pinching
his nipples and grabbing his buttocks one evening after work at the
Bongo and Billiards, a local bar. Pascual does not allege this

                                      2
       Pascual claims that during this same period Lowe’s required

him to cover an excessive number of manager-on-duty (“MOD”) shifts.

Lowe’s claims all managers were required to cover MOD shifts.

       On May 14, 2003, Rosko issued Pascual a written warning for

poor job performance.      The warning stated that Pascual failed to

complete payment documentation, a commercial sales action plan

presentation, documentation of underperforming sales specialists,

and repairs to the displays in the showroom.          Pascual signed the

warning, agreed to resolve the issues stated in the warning by

specified   dates,   and   agreed    to   “work   towards   having   better

performance.”    J.A. 937–38.       Pascual later testified he did not

take the warning “as seriously as maybe [he] should have.”           Id. at

275.

       The record contains an additional evaluation dated May 20,

2003, known as the “Matt sales manager walk” (“manager walk”).

This document, signed by Rosko, sets forth a number of additional

job deficiencies.    The parties dispute the validity of the manager

walk document.

       On May 22, 2003, Pascual sent the following email message to

Krishna Desai, the Sterling store’s human resources manager:

       It has come to my attention that there have been
       allegations of sexual harassment on several levels here
       at the store. I am concerned that we as a management
       team aren’t taking them seriously enough and in many


conduct occurred during a work event or that he reported the
conduct to management.

                                     3
     cases are condoning or participating in such action. As
     a measure of my concern for this and in order to preserve
     the friendly work environment of the store, I recommend
     that we review policy and procedure as a group. I know
     that being referred to as “Pretty Pants” or “pretty” can
     be construed as offensive and I think that management
     should refrain from using them when referring to other
     managers. We are a professional organization and we need
     not undermine people’s authority or speak of personal
     appearances when referring to another manager, especially
     in front of subordinates. Just concerned if this type of
     behavior goes unchecked, it will mushroom into something
     bad.

Id. at 756.   Pascual claims the “sexual harassment” he complained

of referred to the name-calling and the harassment of Nicole

Kleean, another manager in the store, who had reported harassing

conduct to a Lowe’s official on May 4, 2003.2     On May 23, Bill

Irving, the regional human resources director, met with Pascual.

Pascual later testified that he discussed Kleean’s harassment

during the meeting.

     On May 30, 2003, Lowe’s required the store’s management staff

to attend sexual harassment training in which, among other topics,

the use of nicknames was addressed.     Pascual acknowledged that

Lowe’s response to his email message was appropriate and that the

use of nicknames ceased after the training.

     On August 9, 2003, Lowe’s issued Pascual a “Final Notice,”

which stated:




     2
      Lowe’s transferred Kleean’s alleged harasser to another store
during the investigation of Kleean’s harassment and terminated the
alleged harasser’s employment on May 25, 2003.

                                 4
     During the past 45 days Matt performance has not met the
     requirements set forth in his last documentation on
     5/14/2003 and has declined furthermore.    Examples are
     tardiness on 7/27 & 7/28, not working his required time
     during the week of 7/26/2003. Not performing required
     MOD responsibilities such as 7/25/2003 no unlock report
     or MR’s Performed. Very poor compliance on safety walks
     during his MOD shifts. Not attending required training
     on 8/7/2003 commercial sale action plan not executed,
     required training for regional program not being
     completed, and nine specialist vacancies in his dept.

Id. at 770.   The Final Notice also stated, “[a]ny violation or

decline in performance or failure to complete [the work plan] by

8/22/2003 will result in termination.”    Id.   Pascual refused to

discuss, read, or sign the final notice.     He testified that he

responded to the Final Notice in this manner because of his store’s

strong sales performance.

     On September 4, 2003, Lowe’s terminated Pascual’s employment.

The termination document stated:

     During the previous four months Matt has been documented
     on his job performance.    As of August 4th issues are
     outstanding, Matt did not attend 2:00 teleconference on
     August 4th, left work early on August 3rd in the middle
     of a staff meeting, previous seven days no refund
     verification.   Commercial sales action plan still not
     being executed.    No safety walks performed on Matt’s
     opening or closing shift. Regional training still not
     being executed. Six specialist positions open with no
     active recruiting plan in place.     Matt still is not
     executing his Sales Manager best practices and job
     description to the required level of execution.

Id. at 771.   No record evidence contradicts the content of the

termination document.

     On October 13, 2003, Pascual filed an EEOC complaint.      The

EEOC dismissed his charge and issued a right to sue letter.

                                   5
Pascual subsequently filed a civil action alleging claims of Title

VII retaliation.   The district court granted summary judgment in

favor of Lowe’s because Pascual did not engage in a protected

activity, he failed to prove a causal relationship between a

protected activity and the termination of his employment, and he

failed to provide any substantiated evidence of pretext.    Pascual

appealed the district court’s decision.     We affirm because no

factual issue exists as to whether Lowe’s termination of Pascual’s

employment was causally connected to a protected activity.



                               II.

     We review the grant of summary judgment de novo, viewing the

facts in the light most favorable to the nonmoving party.    Spriggs

v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001).   A moving

party is entitled to summary judgment if the evidence shows no

genuine issue of material fact exists and that the moving party is

entitled to judgment as a matter of law.   Fed. R. Civ. P. 56(c).



                               III.

     Title VII’s retaliation provision prohibits an employer from

“discriminating against” an employee “because he has opposed any

practice made an unlawful employment practice” by Title VII.     42

U.S.C. § 2000e-3(a) (2000).   We use a variation of the McDonnell

Douglas burden-shifting test to evaluate retaliation claims.    See


                                6
Munday v. Waste Mgmt. of N. Am., Inc., 126 F.3d 239, 242 (4th Cir.

1997).   The plaintiff first must establish a prima facie case of

retaliation by showing:    (1) he engaged in a protected activity;

(2) the employer took an adverse employment action against him; and

(3) a causal connection existed between the protected activity and

the asserted adverse action.3   Laughlin v. Metro. Wash. Airports

Auth., 149 F.3d 253, 258 (4th Cir. 1998).    Once a plaintiff has

established a prima facie case of retaliation, an employer may

rebut this initial showing by articulating a nondiscriminatory

reason for the adverse employment action.     Id.   If an employer

articulates such a reason, the burden shifts back to the plaintiff

to show that the explanation for the action was a pretext for

intentional retaliation.    Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 147-48 (2000).



                                IV.

     Pascual claims his email message to human resources, his

interview with human resources personnel, and his complaints to

Rosko about being called “Pretty” and “Pretty Pants” constituted

protected activities.   He further contends the termination of his



     3
      In Burlington Northern & Santa Fe Railway Co. v. White, 2006
WL 1698953 (June 22, 2006), the Supreme Court recently resolved a
circuit split over the scope of employer actions considered to
“discriminate against” an employee.      Because Lowe’s concedes
Pascual suffered an “adverse employment action,” we need not
examine the implications of Burlington Northern in this case.

                                 7
employment, which Lowe’s concedes was an adverse employment action,

was   causally    connected       to   those   activities.4      Even   assuming

Pascual’s actions constituted protected activities, we hold the

district court properly granted summary judgment because Pascual

failed to provide sufficient evidence of a causal link between the

claimed protected activities and Lowe’s decision to terminate his

employment.

      In support of his claim that a causal connection exists,

Pascual relies on:          (1) claims of Rosko’s dishonesty; (2) high

sales volume; and (3) the temporal proximity between the claimed

protected activities and his termination.

      We first examine Pascual’s claim related to the store’s sales

performance.       Although Pascual offers evidence of the store’s

strong sales performance, the job deficiencies listed on Pascual’s

written warnings include issues related to documentation, safety,

and staffing that are largely unrelated to the store’s financial

success.       We therefore find that evidence of the store’s sales

volume    is    unrelated    to    Lowe’s      criticisms   of   Pascual’s   job




      4
      Pascual also asserts that Rosko retaliated against him by
assigning him additional MOD shifts.        Other than conclusory
statements, however, Pascual failed to present any evidence showing
he was assigned a disproportionate number of MOD shifts.         We
therefore find Pascual has not satisfied his evidentiary burden on
this issue. See Evans v. Tech. Applications & Serv. Co., 80 F.3d
954,   960   (4th  Cir.   1996)   (finding   that   an   employee’s
unsubstantiated allegations and bald assertions fail to show
discrimination).

                                         8
performance and does not diminish the evidentiary value of the

written warnings.

      Pascual’s argument that Rosko’s alleged dishonesty undermines

the   reliability    of    the    written     warnings   is   also   unavailing.

Pascual claims Rosko was dishonest, and therefore, his written

warnings are unreliable and should not be considered at the summary

judgment stage.     Pascual, however, failed to provide any evidence,

other than his own unsubstantiated allegations, that shows the

written warnings were inaccurate.             See Mackey v. Shalala, 360 F.3d

463, 469–70 (4th Cir. 2004) (finding a plaintiff’s self-serving

opinions are insufficient to establish a prima facie case of

discrimination).      We therefore find that Pascual’s claims of

Rosko’s dishonesty do not render the written warnings unreliable.

      Thus, Pascual’s only evidence of a causal link is the temporal

proximity of the events at issue.                “[A] causal connection for

purposes of demonstrating a prima facie case exists where the

employer   takes    adverse      employment     action   against     an   employee

shortly after learning of the protected activity.”                        Price v.

Thompson, 380 F.3d 209, 213 (4th Cir. 2004).                Generally speaking,

however,   the   passage     of    time   alone    cannot     provide     proof   of

causation unless the “temporal proximity between an employer’s

knowledge of protected activity and an adverse employment action”

was “very close.”         Clark County Sch. Dist. v. Breeden, 532 U.S.

268, 273 (2001) (per curiam).         In this case, at least three to four


                                          9
months separated the termination of Pascual’s employment and the

claimed protected activities. We find that this time period is too

long to establish a causal connection by temporal proximity alone.



                               V.

     Because Pascual failed to meet the evidentiary burden required

to show a causal connection, he did not establish a prima facie

case of retaliation.    Accordingly, the district court properly

granted summary judgment to Lowe’s.

                                                          AFFIRMED




                                10